Thursday, October 16th. The president delivered the opinicn of the court, That there was error in this, that the District Court had no power or jurisdiction to reverse, alter or amend the judgment given at a former term of the said court, which had been entered on the order book, and signed by a Judge in open court, or to quash the proceedings in the said suit prior to the said judgment, but ought to have given judgment on the forthcoming bond taken upon the execution which issued upon the former judgment, and was forfeited. Judgment reversed, with costs, and new judgment ontheforthcomingbond,as usual, according to law, &c,
Present, J udges Lyons, Carrington and Tucker.